This opinion is subject to revision before
                    publication in the Pacific Reporter

                               2015 UT 17

                                  IN THE

      SUPREME COURT OF THE STATE OF UTAH
                MICAH RIGGS and AMANDA RIGGS,
                          Appellees,
                                     v.
    GEORGIA-PACIFIC LLC and UNION CARBIDE CORPORATION,
                         Appellants.

                           No. 20130459
                       Filed January 30, 2015

                     Third District, Salt Lake
                 The Honorable Glenn K. Iwasaki
                         No. 120903586

                               Attorneys:
Gilbert L. Purcell, Alan R. Brayton, Brian Holmberg, A. Jase Allen,
                     Salt Lake City, for appellees
       Karra J. Porter, Sarah E. Spencer, Katherine E. Venti,
        Salt Lake City, for appellant Georgia-Pacific, LLC
            Patricia W. Christensen, Salt Lake City,
       Mary Price Birk, Ronald L. Hellbusch, Denver, CO,
           for appellant Union Carbide Corporation

    ASSOCIATE CHIEF JUSTICE NEHRING authored the opinion of
  the Court, in which CHIEF JUSTICE DURRANT, JUSTICE DURHAM,
              JUSTICE PARRISH, and JUSTICE LEE joined.



   ASSOCIATE CHIEF JUSTICE NEHRING, opinion of the Court:
                         INTRODUCTION
    ¶ 1 In this case we are asked to determine whether a
judgment rendered in favor of the plaintiff in a personal injury
suit bars a subsequent wrongful death claim arising out of the
same injury and against the same defendants. This question is a
matter of first impression in Utah. Though in some of our prior
cases we have hinted at Utah‘s stance on this question, we have
                       RIGGS v. GEORGIA-PACIFIC
                         Opinion of the Court

never explicitly addressed it.1 In this case we are asked to
examine Utah‘s wrongful death cause of action, which is found
both in the Utah Code, at section 78B-3-106, and the Utah
Constitution, in article XVI, section 5. We hold that a prior
personal injury suit does not bar a related wrongful death claim
brought by the decedent‘s heirs or personal representative.
                           BACKGROUND
    ¶2    Plaintiff Micah Riggs is the personal representative
of the estate of decedent Vickie Warren, his mother-in-law.
Mr. Riggs brought a wrongful death suit on behalf of
Ms. Warren‘s children, Amanda Riggs and Benjamin Warren
(Heirs).
    ¶ 3 In 2007, Ms. Warren developed peritoneal mesothelioma,
a rare type of cancer linked to asbestos exposure. Later that year,
Ms. Warren filed a personal injury lawsuit against Georgia-Pacific
LLC, Union Carbide Corporation (Defendants), and other
defendants not relevant here, seeking damages due to her
exposure to asbestos, which she claimed caused her
mesothelioma. She asserted claims for negligence, strict product
liability, and failure to warn. Ms. Warren‘s complaint alleged that
she came into contact with asbestos-containing products
manufactured by the Defendants in various locations, including
the school where she worked, the apartment units her brothers
built on the family‘s property, and the house where she lived with
her father.
    ¶ 4 The personal injury lawsuit went to trial, and on May 12,
2010, a jury found that Ms. Warren was entitled to $5,256,818.61 in
damages. The jury allocated 5 percent of the fault to Georgia-
Pacific and 20 percent to Union Carbide; the remaining fault was
distributed among other parties. Ms. Warren died on May 25,
2010, thirteen days after receiving the verdict in her personal
injury lawsuit. The court of appeals later affirmed the judgment.2




   1Bybee v. Abdulla, 2008 UT 35, ¶ 23, 189 P.3d 40; Jensen v. IHC
Hosps., Inc., 944 P.2d 327, 332 (Utah 1997).
   2   Riggs v. Asbestos Corp., 2013 UT App 86, 304 P.3d 61.



                                   2
                          Cite as: 2015 UT 17
                         Opinion of the Court

    ¶ 5 On May 23, 2012, Mr. Riggs, on behalf of the Heirs, filed a
wrongful death and survival3 suit against Georgia-Pacific, Union
Carbide Corporation, and others, including some defendants who
were named in Ms. Warren‘s personal injury suit and some who
were not. The Heirs‘ wrongful death complaint stated causes of
action for negligence, strict liability, and failure to warn. The
Heirs sought compensatory and punitive damages for the loss of
Ms. Warren and asserted her death was caused by Defendants‘
asbestos or asbestos-containing products. The court ruled that the
claims against the new defendants were barred by the statute of
limitations and dismissed them. The Heirs conceded that they are
barred from re-litigating issues that were decided in Ms. Warren‘s
personal injury case. They argue that the issue in their wrongful
death suit is simply whether exposure to Defendants‘ asbestos
products caused Ms. Warren‘s death and if so, what damages are
owed to the Heirs.
   ¶ 6 Defendants moved to dismiss the wrongful death claim
under rule 12(b)(6) of the Utah Rules of Civil Procedure on the
grounds that Ms. Warren‘s personal injury trial and judgment
precluded the wrongful death action. The Third District Court
denied the motion and held that the Heirs had an independent
cause of action for wrongful death.        This court granted
Defendants‘ motion for permission for an interlocutory appeal.
We have jurisdiction under Utah Code section 78A-3-102(3)(j).
                      STANDARD OF REVIEW
    ¶ 7 Whether a plaintiff has stated a claim upon which relief
can be granted is a question of law, which we review for
correctness.4  Similarly, whether the district court correctly
interpreted Utah Code section 78B-3-106(1) is a matter of law that



   3  The Heirs later dismissed the survival claim, which allows
personal representatives or heirs of an injured party to continue a
personal injury claim if the injured party dies before judgment or
settlement of the claim. UTAH CODE § 78B-3-107(1)(b). They
concede that the ―trial and adjudication of the personal injury
action against these defendants bars the pursuit of a survival
action against them.‖
   4   Berneau v. Martino, 2009 UT 89, ¶ 9, 223 P.3d 1128.



                                   3
                       RIGGS v. GEORGIA-PACIFIC
                         Opinion of the Court

we review for correctness,5 as is the interpretation of article XVI,
section 5 of the Utah Constitution (Wrongful Death Clause).6
                              ANALYSIS
    ¶ 8 Utah Code section 78B-3-106 provides that, except as
provided in the Workers‘ Compensation Act, ―when the death of
a person is caused by the wrongful act or neglect of another, his
heirs, or his personal representatives for the benefit of his heirs,
may maintain an action for damages against the person causing
the death.‖ The question in this case is whether this cause of
action is foreclosed when the decedent prevailed during her
lifetime in a personal injury lawsuit stemming from the same
injury. Based on the language of Utah Code section 78B-3-106 as
well as article XVI, section 5 of the Utah Constitution, we
conclude that a decedent‘s heirs may bring an action for wrongful
death even when the decedent prevailed in a related personal
injury suit during his or her lifetime.
    ¶ 9 Defendants argue on appeal that this court should adopt
a rule barring heirs from bringing a wrongful death suit when the
decedent herself already sued on the underlying personal injury
action. The Heirs counter that under the plain language of Utah
Code section 78B-3-106, a wrongful death action is an
independent cause of action that accrues ―for the benefit‖ of the
heirs. The Heirs also respond that to adopt Defendants‘ proposed
rule would violate article XVI, section 5 of the Utah Constitution,
which states that ―[t]he right of action to recover damages for
injuries resulting in death, shall never be abrogated . . . except in
cases where compensation for injuries resulting in death is
provided for by law.‖ Defendants argue that the constitutional
provision does not apply because the only rights protected by
article XVI, section 5 were those that existed at the time it was
adopted,7 which they assert did not include the right to bring a


   5   Kelson v. Salt Lake Cnty., 784 P.2d 1152, 1154 (Utah 1989).
   6  Council of Holladay City v. Larkin, 2004 UT 24, ¶ 6, 89 P.3d 164
(stating that issues of constitutional interpretation are reviewed
for correctness).
   7 See Tiede v. State, 915 P.2d 500, 504 (Utah 1996) (explaining
that ―the scope of protection afforded by the wrongful death
provision [of the Utah Constitution] is limited to rights of action
                                                                 (con‘t.)

                                    4
                           Cite as: 2015 UT 17
                          Opinion of the Court

wrongful death claim when the decedent had litigated the claim
during her lifetime.
    ¶ 10 Today we are asked, simply, to analyze the language of
Utah Code section 78B-3-106 and determine whether it forecloses
the wrongful death cause of action when the decedent sued
during her lifetime and prevailed. To answer this question, we
turn to the plain language of the statute.8 If the plain language of
a statute is unambiguous, ―no other interpretive tools are
needed.‖9 When evaluating a statute, we presume that the
legislature used each term ―advisedly.‖10 Additionally, we ―seek
to give effect to omissions in statutory language by presuming all
omissions to be purposeful.‖11
   ¶ 11 Defendants claim that section 78B-3-106 ―does not
address the issue . . . one way or the other.‖ We disagree. Utah
Code section 78B-3-106 states that when a person is wrongfully or
negligently killed, ―his heirs, or his personal representatives for
the benefit of his heirs, may maintain an action for damages
against the person causing the death.‖             This language
unambiguously, and without caveat, grants a person‘s heirs the
right to ―maintain an action for damages‖ if they allege that the
decedent‘s death was caused by ―the wrongful act or neglect of
another.‖12 When faced with such ―clear and unequivocal‖13
language, there is no further need for analysis. We find nothing
in the statute to suggest that the cause of action is tied to the
decedent‘s underlying personal injury claim. Moreover, in so
holding, we find it unnecessary to analyze the Wrongful Death
Clause of the Utah Constitution.


that existed at the time the provision was adopted‖).
   8 Marion Energy, Inc. v. KFJ Ranch P’ship, 2011 UT 50, ¶ 14, 267
P.3d 863.
   9   Id. ¶ 15 (internal quotation marks omitted).
   10Sindt v. Ret. Bd., 2007 UT 16, ¶ 8, 157 P.3d 797 (internal
quotation marks omitted).
   11   Marion Energy, Inc., 2011 UT 50, ¶ 14.
   12   UTAH CODE § 78B-3-106.
   13   Brinkerhoff v. Forsyth, 779 P.2d 685, 686 (Utah 1989).



                                    5
                      RIGGS v. GEORGIA-PACIFIC
                        Opinion of the Court

     ¶ 12 Though our plain language analysis ends there, we write
further to note that it is true, as Defendants point out, that courts
in a majority of states reason that a wrongful death action is
barred if the decedent already won a personal injury or other
similar action based on the same injuries.14 But these decisions are
based on the plain language of wrongful death statutes that differ
significantly from Utah‘s. Though it is not strictly relevant to our
plain language analysis, it is interesting to note that most, if not
all, of the states following the majority view have wrongful death
statutes with some variation of the phrase ―if death had not
ensued,‖ indicating that the wrongful death action in those states
was intended simply to provide relief for persons who were
injured and died without obtaining any recovery from the
perpetrator of their injuries.15 And the history of the wrongful

   14 See Thompson v. Wing, 637 N.E.2d 917, 920–21 (Ohio 1994)
(explaining that the ―rationale‖ of the majority of jurisdictions ―is
that a wrongful death action is a derivative action[,] . . . . a view
based on the ‗if death had not ensued‘ phrase in the wrongful
death statute[s]‖ of those states).
   15 Compare UTAH CODE § 78B-3-106(1) ―[W]hen the death of a
person is caused by the wrongful act or neglect of another, his
heirs, or his personal representatives for the benefit of his heirs,
may maintain an action for damages against the person causing
the death . . . .‖), with, e.g., 740 ILL. COMP. STAT. ANN. 180/1 (West
2014) (providing that a wrongful death cause of action exists
―[w]henever the death of a person shall be caused by wrongful
act, neglect or default, and the act, neglect or default is such as
would, if death had not ensued, have entitled the party injured to
maintain an action and recover damages in respect thereof‖
(emphasis added)), IND. CODE ANN. § 34-23-1-1 (West 2014)
(―When the death of one is caused by the wrongful act or
omission of another, the personal representative of the former
may maintain an action therefor against the latter, if the former
might have maintained an action had he or she, as the case may be, lived,
against the latter for an injury for the same act or omission.‖
(emphasis added)), MICH. COMP. LAWS ANN. § 600.2922(1) (West
2014) (―Whenever the death of a person . . . shall be caused by
wrongful act, neglect, or fault of another, and the act, neglect, or
fault is such as would, if death had not ensued, have entitled the
party injured to maintain an action . . . the person . . . shall be
                                                                  (con‘t.)

                                   6
                         Cite as: 2015 UT 17
                        Opinion of the Court

death cause of action in the United States further elucidates the
both common-law and statutory divide between the states
concerning the law of wrongful death.16 The accidental killing of

liable to an action for damages, notwithstanding the death of the
person injured . . . .‖ (emphasis added)), and VA. CODE ANN.
§ 8.01-50 (West 2014) (―Whenever the death of a person shall be
caused by the wrongful act, neglect, or default of any person . . .
and the act, neglect, or default is such as would, if death had not
ensued, have entitled the party injured to maintain an action . . .
and to recover damages in respect thereof, then . . . the person
who . . . would have been liable, if death had not ensued, shall be
liable . . . notwithstanding the death of the person injured.‖
(emphases added)). See also Variety Children’s Hosp. v. Perkins, 445
So. 2d 1010, 1011–12 (Fla. 1983) (Florida‘s wrongful death statute
states that ―[w]hen the death of a person is caused by the
wrongful act . . . of any person . . . and the event would have
entitled the person injured to maintain an action and recover
damages if death had not ensued, . . . the person . . . shall be liable
for damages . . . notwithstanding the death of the person injured‖
(emphasis added)); Haws v. Luethje, 503 P.2d 871, 873 (Okla. 1972)
(Oklahoma‘s wrongful death statute states that ―[w]hen the death
of one is caused by the wrongful act or omission of another, the
personal representative of the former may maintain an action
therefor against the latter . . . If the former might have maintained an
action had he lived against the latter, or his representative, for an
injury for the same act or omission.‖ (emphasis added)).
   16   See Bybee v. Abdullah, 2008 UT 35, ¶ 18, 189 P.3d 40
(explaining that ―[t]he wrongful death cause of action entered
Utah territorial law in 1874 and was incorporated into the Utah
Constitution when Utah entered the Union. . . . In 1895, however,
when the drafters of the Utah Constitution were at work, the
status of the wrongful death cause of action among the forty-four
states remained equivocal. . . . [W]e have attributed the
incorporation of the wrongful death cause of action into our
constitution to the perceived importance of the right and to a
desire to remove any uncertainty in our state about its viability.‖
(citations omitted)); Jones v. Carvell, 641 P.2d 105, 107 (Utah 1982)
(―[The wrongful death cause of action] was of such importance at
the time of statehood given the general uncertainty of the law, at
least in other states, that the framers of the Utah Constitution
                                                                 (con‘t.)

                                   7
                        RIGGS v. GEORGIA-PACIFIC
                          Opinion of the Court

another person was considered ―compensable‖ under English law
for hundreds of years—even prior to the Norman Conquest of the
eleventh century,17 a historical event that deeply affected the
development of the modern Anglo-American legal system.18 Yet
in 1808, an English court upended that rule and held that death
―could not be complained of as an injury.‖19 In response, in 1846,
England enacted Lord Campbell‘s Act to provide relatives of a
deceased person the right to recover damages for that person‘s
wrongful death.20 The American states followed suit and enacted
their own statutes ―patterned after Lord Campbell‘s Act‖21 to
varying degrees. The Utah Territorial Legislature established a
wrongful death cause of action in 1874, nearly thirty years after
Lord Campbell‘s Act was first enacted in England.22 Near the

provided for a judicial remedy by Article XVI, § 5 of the
Constitution . . . .‖); see also Thompson, 637 N.E.2d at 920–22 (―Near
the time [of the late 1860s], courts in this country began to address
the issue whether a wrongful death action could be maintained
when the injured person had settled or recovered a judgment in
an action before the person‘s death, reaching opposite conclusions
on the issue. Some courts followed the conservative approach . . .
and refused to allow two suits on the same tortious conduct.
Other courts were more expansive in their view, recognizing that
the enactment of a wrongful death statute created a new cause of
action, one that could not be foreclosed by the injured person
during his or her lifetime.‖); Vitauts M. Gulbis, Annotation,
Judgment in Favor of, or Adverse to, Person Injured as Barring Action
For His Death, 26 A.L.R. 4TH 1264, § 2[a] (1983).
   17   Jones, 641 P.2d at 107.
   18See generally James W. Mehaffy, Powdered Wigs, Persiflage, &
Pro Bono, 65 TEX, B. J. 329, 330 (2002).
   19   Jones, 641 P.2d at 107 (internal quotation marks omitted).
   20 Id.; see also Webb v. Denver & R. G. W. Ry. Co., 24 P. 616,
616-17 (Utah Terr. 1890).
   21   Id.
   22 Id. When first enacted in the Utah Territory, the wrongful
death cause of action was strikingly similar to Lord Campbell‘s
Act, but it was soon changed to resemble its current form. See
1884 Utah Laws 143; Webb, 24 P. at 616.



                                   8
                          Cite as: 2015 UT 17
                         Opinion of the Court

time when the Utah Territorial Legislature incorporated the
wrongful death cause of action into its laws, courts around the
country had been ―reaching opposite conclusions‖ on the issue of
―whether a wrongful death action could be maintained when the
injured person had settled or recovered a judgment in an action
before the person‘s death.‖23 We believe the language of Utah‘s
wrongful death statute and constitutional provision must be
evaluated, in historical context, as a reaction to the ―unsettled
status‖ of wrongful death around the country.24 Utah Code
section 78B-3-106 differs significantly from Lord Campbell‘s Act—
and those state statutes most closely derived from Lord
Campbell‘s Act—in that it omits the specification that the
wrongful death claim may only be brought against ―the person
who would have been liable, if death had not ensued.‖25
Accordingly, we are not convinced by the reasoning of courts that
have held wrongful death to be a derivative action, where that
conclusion stems from such different statutory language. In sum,
both the history of the wrongful death cause of action and the
plain language of our statute support our conclusion that in Utah,
a wrongful death action is independent and is not foreclosed as a
matter of law simply because the decedent prevailed in a related
personal injury action.
    ¶ 13 Our previous cases are not to the contrary. In Jensen v.
IHC Hospitals, Inc., we were faced with a statutory conflict
between the general statute of limitations for wrongful death
claims and the statute of limitations found in Utah‘s Health Care
Malpractice Act.26 There we applied the more specific statute—
the Health Care Malpractice Act—and concluded that the heirs of
a decedent who allegedly died as a result of medical malpractice
would be held to the Health Care Malpractice Act‘s statute of

   23   Thompson, 637 N.E.2d at 920–22.
   24   Bybee, 2008 UT 35, ¶ 18.
   25 Stew. v. United Elec. Light & Power Co., 65 A. 49, 50-52 (Md.
1906) (quoting Maryland‘s wrongful death statute and explaining
that the statute, enacted in 1852, was ―almost a literal transcript of
Lord Campbell‘s [A]ct‖); supra ¶ 12 n.15.
   26   944 P.2d 327, 331 (Utah 1997); UTAH CODE §§ 78B-3-401 to
-425.



                                   9
                        RIGGS v. GEORGIA-PACIFIC
                           Opinion of the Court

limitations rather than the general statute of limitations for
wrongful death.27 In reaching this result, the Jensen court noted
that a ―majority of states refuses to allow a decedent‘s heirs to
proceed with a wrongful death suit after the decedent has settled
his or her personal injury case or won or lost a judgment before
dying.‖28 But as we explained later in Bybee v. Abdullah, this
discussion was used as a ―rhetorical fillip to bolster our holding‖
and to ―lend authoritative support‖ to the court‘s reasons for
applying the Health Care Malpractice Act‘s statute of limitations
to foreclose the wrongful death action in that case. 29 Moreover, as
we explained in Bybee, despite the dicta in Jensen, this court had
never ―expressly‖ answered the question of whether ―the
settlement or entry of judgment in a personal injury action bars a
wrongful death claim‖30—until today.
    ¶ 14 In Bybee, much like in Jensen,31 we were called to address
a possible conflict between the Utah Health Care Malpractice Act
and the general provisions governing wrongful death.32 The
defendant in Bybee asserted that the decedent‘s arbitration
agreement was binding on his heirs and foreclosed their wrongful
death action in the district court.33 But the Utah Health Care
Malpractice Act bound a nonsignatory to an arbitration agreement
―if the sole basis for the claim is an injury sustained by [the



   27Jensen, 944 P.2d at 331–32, 337. Compare UTAH CODE § 78B-3-
404(1) (―A malpractice action against a health care provider shall
be commenced within two years after the plaintiff or patient
discovers, or . . . should have discovered the injury . . . but not to
exceed four years after the date of the alleged act . . . .‖), with
UTAH CODE § 78B-2-304(2) (an action ―for recovery of damages for
a death caused by the wrongful act or neglect of another‖ ―may be
brought within two years‖).
   28 944 P.2d at 332.
   29   2008 UT 35, ¶¶ 12, 15.
   30   Id. ¶ 14 n.3.
   31 944 P.2d at 331–32.
   32   Bybee, 2008 UT 35, ¶ 21.
   33   Id.



                                   10
                            Cite as: 2015 UT 17
                            Opinion of the Court

patient].‖34 Faced with a conflict between the Health Care
Malpractice Act on one hand, and Utah Code section 78B-3-106
and the Utah Constitution on the other, we briefly recounted the
history of article XVI, section 5 and the wrongful death cause of
action.35 We noted that Utah chose to make wrongful death an
independent action accruing in the heirs of the decedent—a choice
reflected in its inclusion in the constitution as well as the language
of the wrongful death statute.36 For that reason, we concluded
that wrongful death is subject only to certain defenses that the
tortfeasor could have asserted against the decedent.37 In so
holding, we emphasized that the protection for wrongful death
contained in article XVI, section 5 of the Utah Constitution places
it in a ―position of privilege among torts‖ and entitles it to
―special protection against attempts to pare back its scope.‖38
Ultimately we concluded that, despite language to the contrary in
the Health Care Malpractice Act, an arbitration agreement signed
by a decedent was not binding on his heirs and did not foreclose
their right to bring a wrongful death action.39
   ¶ 15 In any event, in both Jensen and Bybee, we were
presented with statutory conflicts—in Jensen, between the statute
of limitations for general wrongful death and the statute of



   34 Id. ¶ 30 (alteration in original) (internal quotation marks
omitted).
   35   Id. ¶¶ 18–19.
   36   Id. ¶ 23.
   37   Id. ¶¶ 18–19, 24.
   38 Id. ¶¶ 18-19, 23 (―A wrongful death plaintiff is not exposed
to all of the defendant‘s defenses . . . . To be skeptical of joining
with the courts of sister states that have adopted wrongful death
causes of action marked by excessive vulnerability to defenses
created by the decedent is to honor the drafters of the Utah
Constitution, whose restiveness about the questionable
commitment shown by other states to a robust wrongful death
cause of action motivated them to place article XVI, section 5 in
our state‘s charter.‖).
   39   Id. ¶ 25.



                                    11
                       RIGGS v. GEORGIA-PACIFIC
                          Opinion of the Court

limitations for medical malpractice;40 and in Bybee, between the
Health Care Malpractice Act‘s arbitration provision and article
XVI, section 5 of the Utah Constitution.41 Our analysis in those
cases was therefore driven by the need to choose between
conflicting laws. In the case before us, Defendants have not given
us reason to doubt the plain language of Utah Code section 78B-3-
106(1), nor is there any statutory conflict. We therefore decline to
resort to alternative interpretive tools, and hold that under the
plain language of Utah Code section 78B-3-106(1), the wrongful
death cause of action is not barred by a decedent‘s prior personal
injury settlement.
    ¶ 16 As a final matter, we note that the causes of action for
personal injury and wrongful death are different, and are aimed
at compensating different types of loss. A wrongful death action
compensates heirs for their personal losses—i.e., those losses that
stem from losing the deceased person—whereas a personal injury
action compensates the injured person for losses stemming from
her injury. In a wrongful death action, the loss is often not
economic in nature: it is the ―loss of society, love, companionship,
protection and affection.‖42 A personal injury action is aimed
more directly at compensating an individual for losses that she
has suffered as a result of negligence. This squarely includes lost
wages, medical expenses and other personal economic
consequences of an injury.
   ¶ 17 In situations like this, where the decedent successfully
prosecuted an action for her personal injuries, we emphasize that
double recovery is impermissible. In other words, in a wrongful
40944 P.2d at 331–32 (―Clearly, the legislature intended that the
Utah Health Care Malpractice Act apply to actions for wrongful
death based upon personal injuries arising out of medical
malpractice. Further, this statute is more specific than the general
wrongful death statute of limitations, applying as it does only to
wrongful death actions arising out of medical malpractice.
Therefore, we hold that the two-year statute of limitations
governing medical malpractice actions covers this action for
wrongful death arising out of medical malpractice.‖).
   41   Bybee, 2008 UT 35, ¶¶ 21, 23–25.
   42   Jones, 641 P.2d at 107–08.



                                     12
                            Cite as: 2015 UT 17
                           Opinion of the Court

death action following the decedent‘s successful personal injury
action, it would be inappropriate to extract the same damages
from the defendants twice.43 If Ms. Warren already received
damages for lost wages and the like, on remand we caution that it
would be improper for the court to award those damages to the
heirs. Again, the purpose of the wrongful death action is to
compensate the heirs for their losses—and if the injured person
was already awarded damages for lost wages, the heirs cannot be
said to have lost those.
   ¶ 18 We recognize that ―to assign a monetary value to loss of
comfort, society, love, companionship, advice, and protection‖ is
extremely ―difficult‖ and ―impossible to fit into a mathematical
formula‖—yet this is what our courts are tasked with doing in
such cases.44 The process ―requires great understanding of those
human values which can make interpersonal relationships so
precious‖ and in order to avoid overzealous penalties, the method
for awarding damages in a wrongful death action must be
carefully ―tempered and confined so as to strike a just balance.‖45
On remand, if the Heirs prevail, the court must carefully consider
the proper award of damages and must take care to ensure that
the Defendants are not forced to pay twice for the same losses.
                                CONCLUSION
    ¶ 19 Utah Code section 78B-3-106 states plainly that ―when
the death of a person is caused by the wrongful act or neglect of
another, his heirs . . . may maintain an action for damages.‖ The
statutory language is clear and unambiguous, and does not
indicate that the cause of action is in any way tied to the
decedent‘s own personal injury action. We therefore conclude


      See, e.g., RESTATEMENT (SECOND) OF JUDGMENTS § 46 cmt. c
      43

(1982) (―In any event, double recovery of damages is not
permitted. In some jurisdictions this is done by defining the
measures of recovery in the respective actions in mutually
exclusive terms. In others, where the measures of damage
overlap, the beneficiaries are precluded from seeking items of
damage recoverable by the decedent in his action.‖).
44   Jones, 641 P.2d. at 108.
45   Id.



                                    13
                     RIGGS v. GEORGIA-PACIFIC
                       Opinion of the Court

that wrongful death is an independent cause of action not barred
by the existence of a final judgment in the decedent‘s underlying
personal injury suit. We note also that article XVI, section 5 of the
Utah Constitution requires that we robustly protect Utah‘s
wrongful death cause of action from attempts to limit it.
Accordingly, we affirm the district court‘s ruling and remand for
further proceedings consistent with this opinion.




                                 14